 1    David C. O’Mara (NV Bar No. 8599)
      THE O’MARA LAW FIRM, P.C.
 2    311 East Liberty Street
      Reno, Nevada 89501
 3    Telephone: + 1 (775) 323-1321
      Facsimile: + 1 (775) 323-4082
 4    Email: david@omaralaw.net
 5    Frank S. Hedin
      HEDIN HALL LLP
 6    1395 Brickell Avenue, Suite 1140
      Miami, Florida 33131
 7    Telephone: + 1 (305) 357-2107
      Facsimile: + 1 (305) 200-8801
 8    Email: fhedin@hedinhall.com
 9    Counsel for Plaintiff and the Putative Class
10

11                                      UNITED STATES DISTRICT COURT
12                                          DISTRICT OF NEVADA
13

14

15   MARSHA KENNEDY,                                 Case No. 2:20-cv-00200
16                         Plaintiff,                MOTION AND ORDER TO EXTEND
                                                     DEADLINE TO RESPOND
17          v.                                       TO PLAINTIFF’S COMPLAINT
18   PIZZA HUT, LLC,                                 (Second Request)
19                         Defendant.
20

21          Pursuant to Local Rule IA 6-1, Plaintiff Marsha Kennedy (“Plaintiff”) and Defendant Pizza Hut,
22   LLC (“Defendant”) hereby stipulate and move this Court to extend the time in which Defendant must
23   answer or otherwise respond to Plaintiff’s Complaint up to and including April 16, 2020. The parties
24   respectfully ask this Court to enter an Order granting this extension and in support thereof state as
25   follows:
26          1.     Plaintiff filed this action on January 30, 2020, (Dkt. No. 1), and Defendant was served on
27   February 4, 2020.
28

                                                       1
 1          2.      On February 24, 2020, the parties asked this Court to grant an extension of the time in
 2   which Defendant must answer or otherwise respond to Plaintiff’s Complaint up to and including March
 3   26, 2020, because Defendant had recently retained Akin Gump Strauss Hauer & Feld LLP as counsel in
 4   this action. See ECF No. 5.
 5          3.      On February 25, 2020, the Court granted the parties’ stipulated extension. ECF No. 6.
 6          4.      Defendant’s response to Plaintiff’s Complaint is currently due on March 26, 2020.
 7          5.      The parties have met to confer regarding this case and respectfully request additional time
 8   to continue those discussions prior to Defendant’s response.
 9          6.      This is the second stipulation for extension of time for Defendant to respond to Plaintiff’s
10   Complaint.
11          7.      This request is made in good faith and not for the purpose of delay.
12

13

14    Dated: March 25, 2020                         THE O’MARA LAW FIRM, P.C.
15
                                                    By:/s/ David C. O’Mara
16
                                                    David C. O’Mara (NV Bar No. 8599) THE
17                                                  O’MARA LAW FIRM, P.C. 311 East Liberty
                                                    Street Reno, Nevada 89501 Telephone: + 1 (775)
18                                                  323-1321
                                                    Facsimile: + 1 (775) 323-4082
19                                                  Email: david@omaralaw.net
20                                                  Frank S. Hedin*
                                                    HEDIN HALL LLP
21    IT IS SO ORDERED.                             1395 Brickell Avenue, Suite 1140
                                                    Miami, Florida 33131
22                                                  Telephone: + 1 (305) 357-2107
                                                    Facsimile: + 1 (305) 200-8801
23                                                  Email: fhedin@hedinhall.com
      ________________________________
24    U.S. MAGISTRATE JUDGE                         * Pro Hac Vice Application Forthcoming
25                                                  Counsel for Plaintiff and the Putative Class
      Dated: March 27, 2020
26

27

28

                                                         2
